Citation Nr: 0620410	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-42 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

Active service with the Army from May 1975 to August 1982 has 
been documented.  Prior active service with the Navy from May 
1964 to January 1975 has been documented.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  The diagnoses of record include PTSD.

2.  The record contains no credible supportive evidence of an 
in-service stressor.

3.  The veteran does not have PTSD attributable to 
experiences during active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 C.F.R. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran status; (2) 
the existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

A review of the claims folder reveals that by letter dated in 
June 2003, the veteran was informed of the status of his 
claim and how he could help.  He was told what VA was 
responsible for obtaining and of the records that had been 
obtained thus far.  He was subsequently informed that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of the VA or another 
agency.  The veteran was provided with another communication 
regarding information that was needed from him in a January 
2004 letter.  He was again told what the evidence had to show 
to support his claim and how VA would help him obtain 
evidence for the claim.

With regard to the duty to assist, service medical and 
personnel records as well as VA medical records have been 
obtained and associated with the claims folder.  A military 
records specialist at the RO reviewed Navy records pertaining 
to the activities of the U.S.S. Okinawa and contacted the 
U.S. Army Mortuary Affairs Center at Fort Lee, Virginia, to 
gather information with regard to mortuary activities that 
took place in Vietnam.

In view of the foregoing, the Board believes that the veteran 
has been provided with every opportunity to submit evidence 
and documents in support of his claim and to respond to VA 
notices.  Accordingly, the Board finds the actions taken by 
VA have essentially complied with the requirements of the 
VCAA.  The veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
Therefore, the Board finds it is not prejudicial to the 
veteran for the Board to proceed to a final decision at this 
time.

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection will be 
granted for a disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; (3) medical evidence of a link between current 
symptomatology and a claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see also: Cohen v. Brown, 10 Vet. App. 128 
(1997).

Even assuming that a record includes a diagnosis of PTSD, in 
order for the veteran to be entitled to service connection, 
the claimed stressor or stressors must also be confirmed, and 
there must be competent evidence linking the stressor to 
service.

If the veteran did not engage in combat with the enemy or the 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of a claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding known combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F3d 1378, 1380 (Fed. Cir. 2000) (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
specifically discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (The law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.

The veteran essentially contends that he has PTSD stemming 
from stressors experienced during active duty during the 
Vietnam War.  He refers to recollections of incidents that 
involved picking up corpses of fellow soldiers while he was 
stationed on the U.S.S. Okinawa.  He also has indicated that 
the ship came under heavy fire from enemy guns.

As indicated above, the three elements required to establish 
service connection for PTSD are (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between PTSD and the claimed in-service stressor; (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005).

The medical evidence of record indicates that the PTSD has 
been diagnosed.  Accordingly, element (1) has been satisfied.

However, all three elements set forth at 38 C.F.R. § 3.304(f) 
must be satisfied.  In considering whether element three, 
pertaining to credible supporting evidence regarding a 
claimed in-service stressor, is of record, the Board notes 
that the veteran has claimed combat-related stressors (enemy 
fire) and noncombat stressors (helping pick up corpses of 
fellow soldiers).

There is no corroborating evidence to show combat 
participation by the veteran.  The official records indicate 
that he was stationed onboard the U.S.S. Okinawa.  He claims 
that in that capacity he came in contact with numerous 
corpses.  He also has indicated that he was among soldiers 
who were transferred from the Okinawa to ride on riverboats 
that would at times come under fire.  He has stated that his 
ship took corpses of soldiers from Vietnam to the Philippines 
so that they could be sent back to the United States.

Research by a military records specialist employed by VA was 
accomplished in March 2006.  The individual indicated that 
his research showed no record of the Okinawa landing in any 
port in Vietnam or dispatching any Marines ashore or having 
its helicopters used to go to Vietnam.  Casualty records of 
the 3rd Battalion of the 9th Marines, the Helicopter Squadron 
stationed aboard ship on the Okinawa, were all "identified 
and reviewed to see if maybe the ship received casualties...the 
3rd Battalion, 9th Marines, HMM 164 or the U.S.S. Okinawa did 
not experience any fatalities hostile and unhostile, for the 
entire period the veteran was aboard."

The individual also attempted to confirm the possibility that 
deceased American soldiers were transported by ship from 
Vietnam.  Contact was made with the U.S. Army Mortuary 
Affairs Center at Fort Lee, Virginia.  It was indicated there 
was no evidence that bodies were ever transported by ship to 
the United States because of a concern about creating an 
additional hardship for the families of the deceased and 
because of the perishable nature of the bodies.  A statement 
from the Mortuary Center indicated that all bodies were 
shipped from either Da Nang or Saigon by air and arrived in 
the United States after their recovery in Vietnam.  Review of 
the above-mentioned records of the Marine Corps and the 
records from the U.S. Army Mortuary Affairs Center "confirm 
that the veteran's statement is implausible."  The records 
that were researched indicated that the Okinawa did not 
transfer bodies from Vietnam to Subic Bay in the Philippines 
and did not make port or land in Vietnam while the veteran 
was aboard.  Further, it was stated that American dead were 
not transported by ship from Vietnam to the Philippines.

The veteran has not indicated the existence of any 
corroborating evidence that might support his recollections.  
He has only provided vague information as to his 
recollections of the reported experiences.  He has been asked 
to provide alternative sources of information, but has not 
done so.  The veteran's stressors are simply not verified.  
With this essential element not being shown, there is no need 
to discuss the remaining element regarding medical evidence 
of a causal nexus between PTSD and any claimed in-service 
stressor.  The Board notes that the veteran is always free to 
reopen his claim with the submission of specific information 
or any more corroborating information regarding his alleged 
stressors that he might have in his possession.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


